Citation Nr: 9908328	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Death Pension benefits in the calculated amount of 
$3,304.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The record indicates that the veteran had active military 
service from February 1954 to October 1957; he died on 
August [redacted], 1996.  The appellant is his surviving 
spouse.  

This matter arises from a decision rendered in August 1997 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Cleveland, Ohio, Regional 
Office (RO).  Initially it was held that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience; that determination was 
reconsidered, and in April 1998, it was determined that bad 
faith by the appellant in the creation of the overpayment 
precluded waiver of its recovery.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The appellant first was awarded Improved Death Pension 
benefits effective January 1, 1996, based upon information 
provided by her that she received no Social Security income.  

2.  An October 1996 VA letter informed the appellant that she 
had been awarded $460 monthly effective November 1, 1996, and 
informed her that her pension rate was based upon no 
countable annual income (including no Social Security 
income); the award letter further advised the appellant that 
she was responsible for informing VA immediately of any 
changes in her income, and that her failure to do so might 
result in an overpayment.  

3.  As a result of an income verification match, VA learned 
that the appellant had been receiving Social Security 
benefits prior to her initial pension application.  Based 
upon that information, the appellant's pension benefits were 
terminated retroactively effective November 1, 1996, and the 
overpayment at issue ensued. 

4.  The failure of the appellant to accurately report her 
receipt of Social Security benefits did not reflect an intent 
on her part to seek an unfair advantage with knowledge of the 
likely consequences. 


CONCLUSION OF LAW

The creation of the overpayment of Improved Death Pension 
benefits in the amount of $3,304 did not involve bad faith on 
the part of the appellant.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded; that is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed, and that the 
case is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that the widow has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of bad faith on the part of the obligor.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  The question for Board consideration is 
whether the actions of the appellant that led to the 
overpayment at issue constituted bad faith as contemplated by 
the foregoing.

The appellant contends that she was without knowledge 
regarding the income reporting requirements for the receipt 
of Improved Death Pension benefits.  She insists that she did 
not read any of the letters sent to her by VA.  The Board 
finds this unpersuasive.  On the appellant's initial pension 
application, she entered a "0" in Box 26C which specifically 
requested that she specify the amount of her monthly Social 
Security check.  Moreover, the award letter sent to her by VA 
on October 28, 1996, that informed her that she would begin 
receiving pension benefits on November 1st of that year also 
informed her that her "pension rate depends on [her] income" 
and that she was to "report any change in [her] income, 
including the receipt of regular Social Security."  (Emphasis 
added).  Notwithstanding this, VA did not discover that the 
appellant was receiving Social Security benefits until the 
income verification match later occurred.  

The appellant has maintained that she had not read or 
understood the original award letter which essentially 
advised her that the award of improved disability pension 
benefits was based on the lack of other annual countable 
income. The Board is persuaded that the appellant is credible 
in this regard.  The appellant's failure to report her Social 
Security benefits despite affirmatively being requested to do 
so, albeit the direct cause of the overpayment in question, 
did not represent an intent on her part to seek an unfair 
advantage with knowledge of the likely consequences. As such, 
the appellant was not guilty of bad faith in the creation of 
the indebtedness now at issue.  In reaching this 
determination, the Board has resolved the benefit of the 
doubt in her favor. 38 U.S.C.A. § 5107(b).  



ORDER

Bad faith on the part of the appellant not having been shown, 
the appeal is granted to the extent indicated.


REMAND

In view of the above, the case is remanded to the RO for the 
following action:

1.  The appellant should be asked to 
complete and return a current financial 
status report (VA Form 4-5655) reflecting 
her current income, expenses and assets.  
That report should then be included in 
the claims file.  

2.  After completion of the above, the 
originating agency should again 
adjudicate the appellant's claim on the 
basis of whether recovery of the 
overpayment in question would be against 
the principles of equity and good 
conscience. 

3.  If the determination made is unfavorable to the 
appellant, a supplemental statement of the case 
that sets forth the evidence received since the 
April 1998 statement of the case should be provided 
to the appellant and her representative.  They 
should be afforded the appropriate period of time 
in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals
